Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Player on 03/07/2022.
1. (Currently amended) An apparatus for performing peritoneal dialysis, the apparatus comprising cyclically delivering dialysis fluid or enabling gravity flow of dialysis fluid to the peritoneal cavity of a patient, a measurement device for measuring the fluid pressure of the delivered dialysis fluid or the fluid pressure in the peritoneal cavity, and a control unit operably connected to said means and the measurement device, wherein 
the control unit is configured to effect an inflow phase or outflow phase encompassing a series of fill-and-measurement or drain-and-measurement steps, each step comprising delivering a predetermined quantity of dialysis fluid to the peritoneal cavity or draining a predetermined quantity of dialysis fluid from the peritoneal cavity and subsequently measuring and recording a pressure value, to establish a function of intraperitoneal pressure by added volume and to use the function to generate and output at least one dialysis therapy-related prediction or recommendation, characterized in that the control unit is configured to obtain an average dwell behavior in terms of 

2. (Currently amended) The apparatus of claim 1, wherein the control unit is configured to establish a relationship of IPP (Interperitoneal pressure) to IPV (Interperitoneal volume) and toanalyze the relationship to obtain prediction parameters for the at least one dialysis therapy-related prediction or recommendation.

3. (Previously presented) The apparatus of claim 1, wherein the dialysis therapy-related recommendation is at least one of an optimum filling volume for dialysis fluid in the peritoneal cavity, an optimum dwell time, or an optimum amount of inflow-dwell-outflow cycles.

4. (Previously presented) The apparatus of claim 1, wherein the dialysis therapy-related prediction is at least one of an overall therapy time or an ultrafiltration volume.

5. (Previously presented) The apparatus of claim 1, wherein the control unit is configured to start the inflow phase after a complete drain of dialysis fluid from the peritoneal cavity.

cyclically delivering dialysis fluid or enabling gravity flow of dialysis fluid to the peritoneal cavity of a patient in case of cyclically delivering 

7. (Previously presented) The apparatus of claim 1, wherein the control unit is configured to use a first pressure value determined during a first fill-and-measurement step as an offset and to establish the function of pressure by added volume on the basis of all subsequent pressure values determined during subsequent fill-and-measurement steps or routine, each corrected by subtracting the offset.

8. (Currently amended) The apparatus of claim 1, wherein, when effecting fill-and-measurement steps or drain-and-measurement steps, the control unit is configured to deliver or drain the same quantity of dialysis fluid to the peritoneal cavity in all cycles.

9. (Currently amended) The apparatus of claim 8, wherein, when effecting the series of fill-and-measurement steps or drain-and-measurement steps, the number of steps in the series is greater than five.

10. (Previously presented) The apparatus of claim 1, wherein the control unit is configured to consider dynamic pressure measurements by the measurement device 

11. (Previously presented) The apparatus of claim 10, wherein the control unit is configured to temporarily slow down the inflow or outflow when carrying out dynamic pressure measurements by the measurement device.

12. (Previously presented) The apparatus of claim 1, wherein the control unit is configured to consider both dynamic pressure measurements and static pressure measurements by the measurement device.

13. (Previously presented) The apparatus of claim 1, wherein the measurement device comprises at least one sensor.

14. (Previously presented) The apparatus of claim 1, wherein the measurement device comprises a tube which is connected to a patient catheter, wherein a level of dialysis fluid in said tube is an indicator for the intraperitoneal pressure and wherein the measurement device further comprises means to measure said level.

fluid into the peritoneum in case that the intraperitoneal pressure reaches a specific maximum level.

16. (Currently amended) The apparatus of claim 8, wherein, when effecting the series of fill-and-measurement steps or drain-and-measurement steps, the number of steps in the series is greater than ten. 

The following is an examiner’s statement of reasons for allowance: Independent claim 1 is now deemed to be distinguished over the all of the prior art of record as well as the newly considered prior art, in view of recitation in claim 1 of “An apparatus for performing peritoneal dialysis, the apparatus comprising means for cyclically delivering dialysis fluid or enabling gravity flow of dialysis fluid to the peritoneal cavity of a patient, a measurement device for measuring the fluid pressure of the delivered dialysis fluid or the fluid pressure in the peritoneal cavity, and a control unit operably connected to said means and the measurement device, wherein the control unit is configured to effect an inflow phase or outflow phase encompassing a series of fill-and-measurement or drain-and-measurement steps … to establish a function of intraperitoneal pressure by added volume and to use the function to generate and output at least one dialysis therapy-related prediction or recommendation, characterized in that the control unit is configured to obtain an average dwell behaviour in terms of temporal variation of interperitoneal volume (IPV) by superimposition of dwell curves of consecutive cycles”.
st full paragraph, and page 6, 1st and 2nd full paragraphs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778